May 16, 2019


                                                                 Supreme Court

                                                                 No. 2018-32-Appeal.
                                                                 No. 2018-248-Appeal.
                                                                 (P 14-2875)


               Terry Ann Smith                :

                     v.                       :

               Andrew Smith.                  :




                NOTICE: This opinion is subject to formal revision before
                publication in the Rhode Island Reporter. Readers are requested to
                notify the Opinion Analyst, Supreme Court of Rhode Island,
                250 Benefit Street, Providence, Rhode Island 02903, at (401) 222-
                3258 of any typographical or other formal errors in order that
                corrections may be made before the opinion is published.
                                                                   Supreme Court

                                                                   No. 2018-32-Appeal.
                                                                   No. 2018-248-Appeal.
                                                                   (P 14-2875)


              Terry Ann Smith                  :

                      v.                       :

               Andrew Smith.                   :

               Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

         Justice Goldberg, for the Court. The pro se defendant, Andrew Smith, appeals from

decisions of the Family Court granting an absolute divorce to defendant and his former wife,

Terry Ann Smith, the plaintiff, and ordering an equitable distribution of their marital assets. This

case came before the Supreme Court for oral argument on March 5, 2019, pursuant to an order

directing the parties to appear and show cause why the issues raised in this appeal should not be

summarily decided. After a close review of the record and careful consideration of the parties’

written and oral arguments, we are satisfied that cause has not been shown and proceed to decide

the appeal at this time. For the reasons set forth herein, we affirm the decisions of the Family

Court.

                                         Facts and Travel

         This contentious litigation began on November 11, 2014, when plaintiff filed a complaint

for divorce from defendant and the case was assigned to the Family Court general magistrate.

The defendant, who was represented by counsel at the time, filed an answer and counterclaim for




                                                -1-
divorce on December 23, 2014.1 Both parties cited irreconcilable differences that led to the

irremediable breakdown of the marriage as the grounds for divorce.

         Soon thereafter, on January 16, 2015, the parties were heard on their motions for

temporary allowances and, pursuant to a consent order, agreed, inter alia, to sell four parcels of

real estate. However, defendant’s obstructive and bad-faith interference with the efforts to sell

the real estate led the general magistrate to appoint a commissioner to effectuate the transactions.

Nevertheless, defendant—determined to prevent the sales—filed several disingenuous motions

seeking to block the sales and remove the real estate commissioner; filed mechanic’s liens on

two parcels; and, most egregiously, purportedly conveyed one of the properties to a third party

for the consideration of one cent.

         The record also reflects that defendant deliberately sought to deceive the court, refused to

comply with discovery requests, and engaged in vexatious litigation practices by filing a

multitude of frivolous motions and appealing nearly every decision by the general magistrate.2

The plaintiff appropriately sought sanctions pursuant to Rule 11 of the Family Court Rules of

Procedure for Domestic Relations, claiming that defendant’s motions were meritless and

designed to harass and cause unnecessary delay, thereby needlessly increasing the costs of

litigation. Given defendant’s numerous pending appeals and frivolous motions, this case was

ultimately reassigned to a justice of the Family Court.

         On December 18, 2017, three years after the initial complaint was filed and after

testimony spanning five months, the trial justice granted both parties an absolute divorce and



1
    On April 13, 2015, defendant’s attorney withdrew as counsel; defendant proceeded pro se.
2
  The Family Court justice noted that, between April 2015 and June 2016, defendant filed fifty-
three motions in this case, which she deemed “part of his stall tactics,” given his concession in
open court that he would “make sure that [p]laintiff * * * did not get a penny.”
                                                 -2-
issued a ninety-five-page written decision. The trial justice made 113 findings of fact as to the

procedural history of the case. Next, the trial justice reviewed the testimony and set forth the

various assets and debts of the parties. After reviewing the parties’ circumstances and conduct

during the marriage, the trial justice then proceeded to an equitable distribution of the marital

property in accordance with G.L. 1956 § 15-5-16.1. Notably, when addressing “either party’s

wasteful dissipation of assets[,]” the trial justice recounted defendant’s “egregious behaviors in

this case[,]” as well as his unwavering efforts to prevent the Family Court from granting a

divorce, all while depleting the marital assets.

       The trial justice addressed defendant’s request for alimony, which, after examining the

statutory factors set forth in § 15-5-16 and reincorporating her previous findings, she denied.

The trial justice then considered plaintiff’s complaint for protection from abuse. She found that

defendant had placed plaintiff in fear of imminent physical harm, and, thus, granted the relief.

Finally, the trial justice addressed plaintiff’s request for Rule 11 sanctions against defendant and

concluded that, given “[d]efendant’s vexatious filing of baseless [m]otions” for the “sole purpose

and intent to harass the [p]laintiff and dissipate the marital assets[,]” defendant had violated Rule

11, and, thus, ordered him to pay plaintiff’s attorneys’ fees.

       Lastly, the trial justice made ninety-seven additional findings of fact. Notably, she found

that, in light of defendant’s willful depletion of marital assets and interference with plaintiff’s

efforts to preserve the value of the marital assets, it was equitable to award plaintiff a

disproportionate amount of the marital assets. She awarded plaintiff 70 percent of various sums

that defendant had withdrawn or withheld from the joint marital account. She further awarded

plaintiff $30,394.81, which represented 70 percent of the “marital assets which were depleted

from the marital estate solely due to [d]efendant’s misdeeds[,]” as well as $82,550, which



                                                   -3-
represented plaintiff’s 50 percent share of the value of the property that defendant had conveyed

for the consideration of one cent. Upon granting the parties’ prayers for divorce, the trial justice

proceeded to divide the marital estate. From this decision, defendant appealed. Thereafter, on

June 19, 2018, on remand from that appeal, the Family Court entered a decision pending entry of

final judgment that memorialized the conclusions contained in the December 2017 decision. The

defendant filed a timely notice of appeal from that decision, and we consolidated the appeals for

briefing and argument.

                                             Analysis

       Before this Court, defendant contends that the Family Court did not have jurisdiction to

grant plaintiff’s complaint for divorce, as well as his counterclaim for divorce, because doing so

would violate his religious right to the sacrament of marriage. This argument is without merit.

       At the outset, we note that defendant makes this argument in the face of his own

counterclaim seeking an absolute divorce from his union with plaintiff. It is undisputed that the

Family Court possesses subject-matter jurisdiction to grant a petition for divorce. The General

Assembly, by enacting G.L. 1956 § 8-10-3, specifically granted the Family Court the authority to

“hear and determine all petitions for divorce from the bond of marriage[.]” See § 8-10-3(a); see

also Rogers v. Rogers, 18 A.3d 491, 493 (R.I. 2011) (recognizing that the Family Court clearly

has subject-matter jurisdiction with respect to petitions for divorce).         Thus, contrary to

defendant’s assertions, the Family Court is vested with statutorily-conferred authority to oversee

proceedings stemming from divorce actions, which includes the authority to grant an absolute

divorce to the faithful among us whose religious beliefs repudiate divorce.3 See Ditson v. Ditson,



3
  General Laws 1956 § 8-10-3(a) provides, in relevant part, that the Family Court has the power
to “hear and determine all petitions for divorce from the bond of marriage[,] * * * all motions for
allowance, alimony, support and custody of children, allowance of counsel and witness fees, and
                                               -4-
4 R.I. 87, 105-06 (1856) (recognizing that marriage, as a contractual relationship, affects the

parties’ status, and that the state thereby has the sovereign authority to fix or alter the status of its

citizens); see also Crow v. Crow, 41 R.I. 258, 259, 103 A. 739, 739 (1918) (holding that

jurisdiction over divorce is statutory).

        The defendant also argues that the Family Court justice erred in the equitable distribution

of the parties’ marital assets, pursuant to § 15-5-16.1. However, our review of the record

convinces us that the Family Court justice did not abuse her discretion in disproportionately

distributing the marital assets.

        It is well established that “[t]he equitable distribution of marital assets is left to the sound

discretion of the Family Court justice who is obligated to consider the factors prescribed by the

Legislature in G.L. 1956 § 15-5-16.1.” Andreozzi v. Andreozzi, 813 A.2d 78, 81 (R.I. 2003)

(brackets omitted) (quoting Viti v. Viti, 773 A.2d 893, 895 (R.I. 2001)). In deciding the issue of

equitable distribution, the Family Court justice considered the relevant statutory factors,

including: (1) the length of the marriage; (2) the conduct of the parties during the marriage; (3)

each party’s contributions towards the acquisition, preservation, and appreciation of assets; (4)

each party’s homemaking contributions; (5) the health and age of the parties; (6) the amount and

sources of income of the parties; (7) the occupation and employability of the parties; (8) each

party’s opportunity for future acquisition of capital assets and income; (9) the lack of dependent

children; (10) defendant’s wasteful dissipation of marital assets; and (11) defendant’s bad-faith

conduct. See § 15-5-16.1.

        The record establishes that the trial justice issued a meticulous ninety-five-page written

decision that sets forth the extensive travel of the case and includes findings on credibility and


other matters arising out of petitions and motions relative to real and personal property in aid
thereof[.]”
                                                  -5-
the numerous issues raised in this three-year divorce proceeding.            Her conclusions are

memorialized in a fifteen-page decision pending entry of final judgment. When distributing the

marital assets, the trial justice carefully considered the factors enumerated in § 15-5-16.1, taking

into account the conduct of both parties, including defendant’s misconduct and shocking

dissipation of the parties’ marital assets. We thus hold that the Family Court justice did not err,

nor did she abuse her discretion in any way. Because the trial justice “scrupulously considered”

all the requisite statutory elements and applied those factors to her well-supported findings of

fact, we will not disturb her decisions. See Tarro v. Tarro, 485 A.2d 558, 560 (R.I. 1984).

       Additionally, the defendant challenges the Family Court justice’s imposition of Rule 11

sanctions, thereby requiring him to pay the plaintiff’s reasonable attorneys’ fees. Under Rule 11,

trial courts have “broad authority to impose sanctions * * * for advancing claims without proper

foundation[.]” Michalopoulos v. C & D Restaurant, Inc., 847 A.2d 294, 300 (R.I. 2004). As

such, “a trial justice has discretionary authority to formulate what he or she considers to be an

appropriate sanction, but must do so in accordance with the articulated purpose of the rule: ‘to

deter repetition of the harm, and to remedy the harm caused.’” Pleasant Management, LLC v.

Carrasco, 918 A.2d 213, 217 (R.I. 2007) (quoting Michalopoulos, 847 A.2d at 300). “[T]his

Court will not reverse a trial justice’s imposition of sanctions for a litigant’s misconduct unless

‘the trial court based its ruling on an erroneous view of the law or on a clearly erroneous

assessment of the evidence.’” Id. (quoting Michalopoulos, 847 A.2d at 300). Based on the

record before us, which clearly establishes that the defendant acted in bad faith with the purpose

and intent to harass the plaintiff and filed numerous frivolous motions that forced the plaintiff to

incur additional legal fees, we see no abuse of discretion in imposing the sanction. If ever there

was a case in which this sanction was warranted, the facts of this case cry out for such a remedy.



                                               -6-
                                         Conclusion

       For the reasons set forth herein, we affirm the decisions of the Family Court. The record

shall be remanded to the Family Court.




                                             -7-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        Terry Ann Smith v. Andrew Smith.
                                     No. 2018-32-Appeal.
Case Number                          No. 2018-248-Appeal.
                                     (P 14-2875)
Date Opinion Filed                   May 16, 2019
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia JJ.
Written By                           Associate Justice Maureen McKenna Goldberg

Source of Appeal                     Providence County Family Court

Judicial Officer From Lower Court    Associate Justice Patricia K. Asquith
                                     For Plaintiff:

                                     Jesse Nason, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Andrew Smith, Pro Se




SU‐CMS‐02A (revised June 2016)